993 F.2d 1538
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Wayne MONTGOMERY, a/k/a Thomas Edward Howard,Petitioner-Appellant,v.ATTORNEY GENERAL OF THE STATE OF SOUTH CAROLINA, Respondent-Appellee.
No. 93-6190.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 28, 1993

Appeal from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-91-2861-3K)
Michael Wayne Montgomery, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellee.
D.S.C.
DISMISSED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
This appeal is before the Court on Appellant's untimely notice of appeal.1  An untimely notice of appeal does not invoke this Court's appellate jurisdiction.  Consequently, we dismiss the appeal.


2
The time periods for filing notices of appeal are governed by Fed.  R. App.  P. 4. These periods are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Parties to civil actions have thirty days within which to file in the district court notices of appeal from judgments or final orders.  Fed. R. App.  P. 4(a)(1).  For excusable neglect or good cause shown the district court may extend the filing period an additional thirty days.  Fed. R. App.  P. 4(a)(5).


3
Appellant's failure to file a timely notice of appeal2 or to obtain an extension of the appeal period leaves this Court without jurisdiction to consider the merits of Appellant's appeal.  We therefore deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


1
 Montgomery claims his notice of appeal is untimely because he did not receive the notice until over nine months after judgment.  However, because Montgomery's notice of appeal was outside of the 180-day period prescribed by Fed.  R. App.  P. 4(a)(6), the district court had no authority to reopen the time for appeal


2
 For the purposes of this appeal we assume that the date Appellant wrote on the notice of appeal is the earliest date it would have been submitted to prison authorities.   See Houston v. Lack, 487 U.S. 266 (1988)